Title: From James Madison to Benjamin W. Crowninshield, 22 August 1816
From: Madison, James
To: Crowninshield, Benjamin W.



Dear Sir
Aug: 22. 1816

You will be furnished from the Dept. of State with copies of the Translation of the letter from the Dey of Algiers, and of the answer to it; with the letter of the Secretary of State to Mr. Shaler, and the instructions to Mr. Shaler & Commodore Chauncey, as Commissioners to accomodate matters with the Dey.  As their negociations may issue in a commencement of hostilities on the part of Algiers, it will be necessary to provide for that event by instructions from you to the naval Commander, to make the best use of his force in protecting our Commerce, & most effectually annoying the Enemy.  Accept my friendly respects
J. M